             Case 1:21-cv-05927-AKH Document 1 Filed 07/09/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-5927
                                                            :
 v.                                                         :
                                                            :   COMPLAINT FOR VIOLATIONS OF
 QTS REALTY TRUST, INC., CHAD                               :   SECTIONS 14(a) AND 20(a) OF THE
 WILLIAMS, PHILIP P. TRAHANAS, JOHN                         :   SECURITIES EXCHANGE ACT OF
 BARTER, JOAN DEMPSEY, CATHERINE                            :   1934
 R. KINNEY, PETER A. MARINO, SCOTT                          :
 D. MILLER, MAZEN RAWASHDEH,                                :   JURY TRIAL DEMANDED
 WAYNE REHBERGER, and STEPHEN E.                            :
 WESTHEAD,                                                  :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------   :

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against QTS Realty Trust, Inc. (“QTS or the

“Company”) and the members QTS board of directors (the “Board” or the “Individual Defendants”

and collectively with the Company, the “Defendants”) for their violations of Sections 14(a) and

20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in connection with the

proposed acquisition of QTS by affiliates of Blackstone Infrastructure Partners L.P. and BRIET

Operating Partnership L.P., which are in turn affiliates of The Blackstone Group Inc.

(“Blackstone”).

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A
            Case 1:21-cv-05927-AKH Document 1 Filed 07/09/21 Page 2 of 16




(the “Proxy Statement”) to be filed on July 8, 2021 with the United States Securities and Exchange

Commission (“SEC”) and disseminated to Company stockholders.                The Proxy Statement

recommends that Company stockholders vote in favor of a proposed transaction whereby the

Company will merge with and into volt Lower Holdings LLC (“Merger Sub I”) with Merger Sub

I surviving the merger and whereby Volt Acquisition LP (“Merger Sub II”) will merge with and

into QualityTech, LP (the “Partnership”) with the Partnership surviving. After both transactions,

QTS will be owned by Blackstone Infrastructure Partners L.P. and BRIET Operating Partnership

L.P. (the “Proposed Transaction”). Pursuant to the terms of the definitive agreement and plan of

merger the companies entered into (the “Merger Agreement”) each QTS common share issued and

outstanding will be converted into the right to receive $78.00 in cash (the “Merger Consideration”).

       3.       As discussed below, Defendants have asked QTS stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Company’s financial forecasts and financial analyses conducted by the

financial advisors of the Company, Jefferies LLC (“Jefferies”) and Morgan Stanley & Co. LLC

(“Morgan Stanley”) in support of their fairness opinion, and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

       4.       It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the




                                                 2
             Case 1:21-cv-05927-AKH Document 1 Filed 07/09/21 Page 3 of 16




material information discussed below is disclosed to QTS stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Blackstone and affiliates are headquartered in

this District.

                                              PARTIES

        9.       Plaintiff is, and has been at all relevant times, the owner of QTS common stock and

has held such stock since prior to the wrongs complained of herein.

        10.      Individual Defendant Chad Williams has served as a member of the Board since

2013 and is the Chairman of the Board and President and Chief Executive Officer of the Company.

        11.      Individual Defendant Philip P. Trahanas has served as a member of the Board since

August 2013.

        12.      Individual Defendant John Barter has served as a member of the Board since

August 2013.


                                                   3
         Case 1:21-cv-05927-AKH Document 1 Filed 07/09/21 Page 4 of 16




       13.      Individual Defendant Joan Dempsey has served as a member of the Board since

December 2020.

       14.      Individual Defendant Catherine R. Kinney has served as a member of the Board

since August 2013.

       15.      Individual Defendant Peter A. Marino has served as a member of the Board since

August 2013.

       16.      Individual Defendant Scott D. Miller has served as a member of the Board since

August 2013.

       17.      Individual Defendant Mazen Rawashdeh has served as a member of the Board since

September 2018.

       18.      Individual Defendant Wayne Rehberger has served as a member of the Board since

March 2019.

       19.      Individual Defendant Stephen E. Westhead has served as a member of the Board

since August 2013.

       20.      Defendant QTS is incorporated in Maryland and maintains its principal offices at

12851 Foster Street, Overland Park, Kansas 66213. The Company’s common stock trades on the

New York Stock Exchange under the symbol “QTS.”

       21.      The defendants identified in paragraphs 10-19 are collectively referred to as the

“Individual Defendants” or the “Board.”

       22.      The defendants identified in paragraphs 10-20 are collectively referred to as the

“Defendants.”




                                                4
         Case 1:21-cv-05927-AKH Document 1 Filed 07/09/21 Page 5 of 16




                             SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       23.    QTS is a leading provider of data center solutions across a diverse footprint

spanning more than 7 million square feet of owned data center space throughout primarily North

America and Europe. Through its software-defined technology platform, QTS is able to deliver

secure, compliant infrastructure solutions, robust connectivity and premium customer service to

leading hyperscale technology companies, enterprises, and government entities. QTS owns,

operates or manages 27 data centers and supports more than 1,200 customers primarily in North

America and Europe.

       24.    On June 7, 2021, QTS and Blackstone jointly announced that they had entered into

a proposed transaction:

              OVERLAND          PARK,       Kan. and NEW       YORK, June       7,
              2021 /PRNewswire/ -- QTS Realty Trust (NYSE: QTS) ("QTS" or
              "the Company") and Blackstone (NYSE: BX), today announced that
              they have entered into a definitive agreement under which
              Blackstone Infrastructure Partners, Blackstone Real Estate Income
              Trust, Inc. and other long-term perpetual capital vehicles managed
              by Blackstone will acquire all outstanding shares of common stock
              of QTS Realty Trust for $78.00 per share in an all-cash transaction
              valued at approximately $10 billion1, including the assumption of
              debt. The purchase price represents a premium of 21% to QTS'
              closing share price as of June 4, 2021 and a 24% premium to the
              volume weighted average share price over the last 90 days. The
              transaction was unanimously approved by the QTS Board of
              Directors and is expected to close in the second half of 2021.


              Blackstone's interest in acquiring QTS and its commitment to
              investing in its platform is a testament to the QTS team's success in
              building a leading data center company. Blackstone's expertise,
              resources and consistent access to capital will support QTS' growth
              and help expand the reach of its data center solutions supporting new
              and existing customers. Upon completion of the transaction, the
              parties expect that QTS will continue to be led by its senior
              management team and maintain its corporate headquarters
              in Overland Park, Kansas.


                                               5
Case 1:21-cv-05927-AKH Document 1 Filed 07/09/21 Page 6 of 16




    "We are pleased to enter into this transaction with Blackstone, as it
    will deliver compelling, immediate and certain value to stockholders
    while positioning QTS to continue supporting customers' expanding
    data center infrastructure needs," said Philip Trahanas, Lead
    Director of the QTS Board of Directors. "The QTS Board regularly
    reviews the Company's strategy and market opportunities to
    maximize stockholder value, and we are confident this transaction
    achieves that objective."


    "QTS is powered by its people and continues to set a new standard
    for service delivery in the data center industry," said Chad Williams,
    Chairman and CEO of QTS. "We see a significant market
    opportunity for growth as hyperscale customers and enterprises
    continue to leverage our world-class infrastructure to support their
    digital transformation initiatives. We are confident this transaction
    is the right step to achieve our strategic objectives in our next phase
    of growth. I want to thank each of our QTS employees for their
    continued dedication to a culture of service to others, which has
    positioned QTS to enter into this transformative transaction."


    "We are delighted to back QTS and its world-class management
    team as they continue to scale the company to meet the rising
    demand for data centers. QTS aligns with one of Blackstone's
    highest conviction themes – data proliferation – and the required
    investment makes it well suited as a long-term holding for our
    perpetual capital vehicles. We are committed to a strong, lasting
    partnership, leveraging Blackstone's scale, reach, resources and
    access to capital to drive long-term growth at QTS," said Greg
    Blank, Senior Managing Director, Blackstone Infrastructure
    Partners.


    "We are focused on investing in assets that are benefitting from
    strong, secular tailwinds, such as the rapid digitalization of data.
    QTS is a leading provider of data center solutions with a portfolio
    of high-quality assets in desirable markets, positioning it well to
    capitalize on these powerful trends in the data center space. We
    believe the vast expertise across our business will enable the QTS
    platform to succeed over the long-term," said Tyler Henritze, Head
    of Acquisitions Americas for Blackstone Real Estate.


    Transaction Terms, Timing and Approvals




                                      6
         Case 1:21-cv-05927-AKH Document 1 Filed 07/09/21 Page 7 of 16




               The definitive merger agreement includes a 40-day "go-shop"
               period that will expire on July 17, 2021, subject to extension under
               certain circumstances, which permits QTS and its representatives to
               actively solicit and consider alternative acquisition proposals. QTS
               has the right to terminate the definitive merger agreement with
               Blackstone to enter into a superior proposal subject to certain terms
               and conditions of the definitive merger agreement. There can be no
               assurance that this process will result in a superior proposal, and
               QTS does not intend to disclose developments with respect to the
               go-shop process unless and until it determines such disclosure is
               appropriate or is otherwise required.


               The transaction with Blackstone is expected to close in the second
               half of 2021, subject to approval by QTS' stockholders and the
               satisfaction of other customary closing conditions.


               Subject to and upon completion of the transaction, QTS' common
               stock will no longer be listed on the New York Stock Exchange.
               QTS will be jointly owned by Blackstone Infrastructure Partners and
               Blackstone Real Estate Income Trust ("BREIT").


               Advisors
               Jefferies LLC and Morgan Stanley & Co. LLC are acting as
               financial advisors to QTS, and Hogan Lovells US LLP and Paul,
               Weiss, Rifkind, Wharton & Garrison LLP are acting as legal
               counsel to QTS. Citigroup Global Markets Inc., Barclays, Deutsche
               Bank Securities Inc., Goldman Sachs & Co. LLC and J.P. Morgan
               Securities LLC are acting as financial advisors to Blackstone,
               and Simpson Thacher & Bartlett LLP is acting as its legal counsel.


                                           ***


       25.     The Board has unanimously approved the Proposed Transaction. It is therefore

imperative that QTS’s stockholders are provided with the material information that has been

omitted from the Proxy Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.




                                                 7
         Case 1:21-cv-05927-AKH Document 1 Filed 07/09/21 Page 8 of 16




B.     The Materially Incomplete and Misleading Proxy Statement

       26.     On July 8, 2021, QTS filed the Proxy Statement with the SEC in connection with

the Proposed Transaction. The Proxy Statement was furnished to the Company’s stockholders and

solicits the stockholders to vote in favor of the Proposed Transaction. The Individual Defendants

were obligated to carefully review the Proxy Statement before it was filed with the SEC and

disseminated to the Company’s stockholders to ensure that it did not contain any material

misrepresentations or omissions. However, the Proxy Statement misrepresents and/or omits

material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning QTS Financial Projections

       27.     The Proxy Statement fails to provide material information concerning financial

projections by QTS management and relied upon by Morgan Stanley in its analysis. The Proxy

Statement discloses financial projections for the Company prepared by Company management and

extrapolations prepared by Morgan Stanley which are materially misleading. The Proxy Statement

indicates that in connection with the rendering of its fairness opinion, that the Company prepared

certain non-public financial forecasts (the “Company Projections”) and provided them to the Board

and the financial advisors with forming a view about the stand-alone valuation of the Company.

Accordingly, the Proxy Statement should have, but fails to provide, certain information in the

projections that QTS management provided to the Board and the financial advisors. Courts have

uniformly stated that “projections … are probably among the most highly-prized disclosures by

investors. Investors can come up with their own estimates of discount rates or [] market multiples.

What they cannot hope to do is replicate management’s inside view of the company’s prospects.”

In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).


                                                8
         Case 1:21-cv-05927-AKH Document 1 Filed 07/09/21 Page 9 of 16




       28.     For the Company Projections, the Proxy Statement provides values for non-GAAP

(Generally Accepted Accounting Principles) financial metrics: Adjusted EBITDA, Unlevered Free

Cash Flows, Operating Funds from Operations; and Adjusted Funds from Operatoins, but fails to

provide line items used to calculate these metrics and/or a reconciliation of these non-GAAP

metrics to their most comparable GAAP measures, in direct violation of Regulation G and

consequently Section 14(a).

       29.     When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their corporate

suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

       30.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.1



1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm

                                                  9
         Case 1:21-cv-05927-AKH Document 1 Filed 07/09/21 Page 10 of 16




       31.     Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide a reconciliation table of the non-GAAP measure to the most comparable

GAAP measure to make the non-GAAP metrics included in the Proxy Statement not misleading.

Omissions and/or Material Misrepresentations Concerning Morgan Stanley’s Financial Analysis

       32.     With respect to Morgan Stanley’s Comparable Public Companies Analysis, the

Proxy Statement fails to disclose the individual multiples and metrics for the companies observed

by Morgan Stanley in the analysis.

       33.     With respect to Morgan Stanley’s Dividend Discount Analysis for the Company,

the Proxy Statement fails to disclose: (i) implied terminal value of the Company as of December

31, 2024; (ii) inputs and assumptions underlying the range of multiples of 19.0x to 25.0x; (iii) the

basis for applying a discount rate of 5.5% to 7.5%; and (iv) the Company’s cost of equity.

       34.     With respect to Morgan Stanley’s Premiums Paid analysis, the Proxy Statement

fails to disclose: (i) the implied premiums for the transactions observed; (ii) the closing share price

on the last trading day prior to announcement for each acquired company; and (iii) the premia of

the transactions observed.

       35.     With respect to Morgan Stanley’s Multiples Paid analysis, the Proxy Statement

fails to disclose: (i) the implied fully-diluted enterprise value of the target companies; (ii) analyst

estimates of the next-twelve-months EBITDA of the target companies; (iii) net debt and Series A

preferred stock balances; and (iv) number of fully-diluted shares of the Company.

       36.     With respect to Morgan Stanley’s Research Analysts Price Targets and NAV

Targets analysis, the Proxy Statement fails to disclose: (i) the future public market trading price

targets for the Company; (ii) the equity research analysts observed; (iii) the dates of publishing of




                                                  10
         Case 1:21-cv-05927-AKH Document 1 Filed 07/09/21 Page 11 of 16




the price targets; and (iii) analyst estimates of NAV per share of Class A common stock and the

corresponding equity research analysts.

       37.      With respect to Morgan Stanley’s Forward Stock Price analysis, the Proxy

Statement fails to disclose: (i) the inputs and assumptions underlying the range of AFFO multiples

of 18.4x 5o 24.5x; (ii) the basis for using a discount rate of 6.5%.

       38.      With respect to Jefferies’ Seclted Public Companies Analysis, the Proxy Statement

fails to disclose the individual multiples and metrics for the companies observed by Jefferies in

the analysis.

       39.      With respect to Jefferies’ Selected Precedent Transactions Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics and time frame for the transactions

observed by Jefferies in the analysis.

       40.      With respect to Jefferies’ Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) implied terminal value of the Company; (ii) inputs and assumptions underlying

the range of multiples of 21.0x to 25.0x; (iii) the basis for applying a discount rate of 5.6% to

7.6%; and (iv) the Company’s weighted cost of capital.

       41.      With respect to Jefferies’ Dividend Discount Model Analysis, the Proxy Statement

fails to disclose: (i) implied terminal value of the Company; (ii) inputs and assumptions underlying

the range of multiples of 21.0x to 25.0x; (iii) the basis for applying a discount rate of 6.7% to

8.7%; and (iv) the Company’s cost of equity.

       42.      With respect to Jefferies’ price targets analysis, the Proxy Statement fails to

disclose: (i) the future public market trading price targets for the Company; (ii) the equity research

analysts observed; and (iii) the dates of publishing of the price targets.




                                                  11
           Case 1:21-cv-05927-AKH Document 1 Filed 07/09/21 Page 12 of 16




          43.   With respect to Jefferies’ implied premiums paid analysis, the Proxy Statement fails

to disclose: (i) the implied premiums for the transactions observed; (ii) the closing share price on

the last trading day prior to announcement for each acquired company; and (iii) the premia of the

transactions observed.

          44.   In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          45.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          46.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          47.   Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy



                                                 12
         Case 1:21-cv-05927-AKH Document 1 Filed 07/09/21 Page 13 of 16




Statement, which fails to provide critical information regarding, among other things, financial

analysis that were prepared by Morgan Stanley and Jefferies and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

       48.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

       49.     Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.

       50.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.




                                                  13
           Case 1:21-cv-05927-AKH Document 1 Filed 07/09/21 Page 14 of 16




                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          51.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          52.   The Individual Defendants acted as controlling persons of QTS within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as directors of

QTS, and participation in and/or awareness of the Company’s operations and/or intimate

knowledge of the incomplete and misleading statements contained in the Proxy Statement filed

with the SEC, they had the power to influence and control and did influence and control, directly

or indirectly, the decision making of QTS, including the content and dissemination of the various

statements that Plaintiff contends are materially incomplete and misleading.

          53.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          54.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of QTS, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue contains

the unanimous recommendation of the Board to approve the Proposed Transaction. The Individual

Defendants were thus directly involved in the making of the Proxy Statement.




                                                 14
         Case 1:21-cv-05927-AKH Document 1 Filed 07/09/21 Page 15 of 16




       55.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       56.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       57.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       58.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;


                                                 15
           Case 1:21-cv-05927-AKH Document 1 Filed 07/09/21 Page 16 of 16




          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.




 Dated: July 9, 2021                                MELWANI & CHAN LLP

                                               By: /s Gloria Kui Melwani
                                                   Gloria Kui Melwani (GM5661)
                                                   1180 Avenue of the Americas, 8th Fl.
                                                   New York, NY 10036
                                                   Telephone: (212) 382-4620
                                                   Email: gloria@melwanichan.com

                                                    Attorneys for Plaintiff




                                                  16
